DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (U.S. Patent No. 8,191,342) alone.
As to Claim 1, Ishii discloses a mobile machine comprising: 
A front end (Figure 1); 
A rear end (Figure 1);
A frame (30); 
A plurality of ground engaging mechanisms (12, 14) rotatably supported relative to the frame; and 
An electrical drive system including 
A source of electrical energy (32, 34; Column 20, Lines 38-63),
An inverter (Column 20, Lines 38-63), 
At least one electric motor (16) including a first electric motor, 
The first electric motor (16) being operatively coupled to rotate at least one of the ground engaging mechanisms (12), 
A plurality of cables (Column 20, Lines 51-53);
Wherein the inverter is disposed in a vertical orientation (“Vertical orientation” is a relative term) at the rear end of the machine (62, 64 and 66 which contain the inverter are in the rear of the machine).  
Ishii discloses the use of cables but does not explicitly disclose a plurality of first electric cables electrically coupling the source of electrical energy to the inverter, and a plurality of second electric cables electrically coupling the inverter to the first electric motor. One of ordinary skill in the art would recognize that the use of cables of connect parts of a vehicle is well-known. Therefore, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to provide a plurality of first electric cables electrically coupling the source of electrical energy to the inverter, and a plurality of second electric cables electrically coupling the inverter to the first electric motor with the motivation of connecting the elements with a known device.
As to Claim 2, Ishii discloses the invention of Claim 1 (Refer to Claim 1 discussion). Ishii also discloses including a second electric motor (18) and a plurality of third electric cables (Column 20, Lines 51-53), the plurality of third electric cables electrically coupling the inverter to the second electric motor.  
As to Claim 6, Ishii discloses the invention of Claim 1 (Refer to Claim 1 discussion). Ishii also discloses wherein the source of electrical energy includes an engine (32) and a generator (34).  
As to Claim 7, Ishii discloses the invention of Claim 6 (Refer to Claim 6 discussion). Ishii also discloses wherein the plurality of first electric cables (Column 20, Lines 51-53) electrically couple the generator and the inverter.  
As to Claim 8, Ishii discloses the invention of Claim 1 (Refer to Claim 1 discussion). Ishii also discloses wherein the plurality of first electric cables (Column 20, Lines 51-53) are coupled to the inverter along opposed vertical sides of the inverter.  
As to Claim 9, Ishii discloses the invention of Claim 1 (Refer to Claim 1 discussion). Ishii also discloses wherein the inverter is disposed substantially adjacent the at least one electric motor (16), the inverter being disposed toward the rear end of the machine relative to the at least one electric motor.  
As to Claim 10, Ishii discloses the invention of Claim 1 (Refer to Claim 1 discussion). Ishii also discloses further including a cooling system (50, 52) including a source of cooling fluid and a plurality of coolant flow lines (Column 22, Lines 9-11) coupling the source of cooling fluid to the inverter (Column 13, 44-49), wherein at least a portion of the inverter is disposed at a lower height in the machine than the source of cooling fluid (Figure 1 shows 64 which contains the inverter and Figure 4 shows that the cooling system is at the top of 32 which means the inverter is at a lower height than the coolant tank).  
As to Claim 11, Ishii discloses the invention of Claim 10 (Refer to Claim 10 discussion). Ishii also discloses wherein the source of cooling fluid includes a coolant tank (52), the inverter being disposed lower than the coolant tank (Figure 4).  
As to Claim 12, Ishii discloses the invention of Claim 10 (Refer to Claim 10 discussion). Ishii also discloses wherein the inverter includes a drain hole configured to allow cooling fluid to drain from the inverter (It is inherent for a drain hole to be present to circulate coolant in an out).  
As to Claim 13, Ishii discloses the invention of Claim 1 (Refer to Claim 1 discussion). Ishii also discloses further including a removable inverter cover (86).  
As to Claim 14, Ishii discloses a mobile machine comprising: 
A front end (Figure 1); 
A rear end (Figure 1); 
A frame (30); 
A first ground engaging mechanism (12) rotatably supported relative to the frame; 
A second ground engaging mechanism (14) rotatably supported relative to the frame; and  10744578 (19-0603-72723) 
An electrical drive system (62, 64, 66) including 
A generator (34), 
An inverter (Column 20, Lines 38-63), 
A first electric motor (16) operatively coupled to rotate the first ground engaging mechanism, 
A second electric motor (18) operatively coupled to rotate the second ground engaging mechanism, 
A plurality of electric cables (Column 20, Lines 51-53);
Wherein the inverter is disposed in a vertical orientation (“Vertical orientation” is a relative term) at the rear end of the machine (62, 64 and 66 which contain the inverter are in the rear of the machine).  
Ishii discloses the use of cables but does not explicitly disclose a plurality of first electric cables electrically coupling the generator to the inverter, and a plurality of second electric cables electrically coupling the inverter to the first electric motor, and a plurality of third electric cables electrically coupling the inverter to the second electric motor. One of ordinary skill in the art would recognize that the use of cables of connect parts of a vehicle is well-known. Therefore, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to provide a plurality of first electric cables electrically coupling the generator to the inverter, and a plurality of second electric cables electrically coupling the inverter to the first electric motor, and a plurality of third electric cables electrically coupling the inverter to the second electric motor with the motivation of connecting the elements with a known device.
As to Claim 15, Ishii discloses the invention of Claim 14 (Refer to Claim 14 discussion). Ishii also discloses including an engine (32) operatively coupled to the generator.  
As to Claim 17, Ishii discloses the invention of Claim 14 (Refer to Claim 14 discussion). Although Ishii does not explicitly disclose wherein the plurality of second electric cables are coupled to the inverter along one vertical side of the inverter and the plurality of third electric cables are coupled to the inverter along an opposed vertical side of the inverter, one of ordinary skill in the art before the effective filing date of the invention would recognize that the placement of the cables is an obvious matter of design choice. Therefore, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to have the plurality of second electric cables are coupled to the inverter along one vertical side of the inverter and the plurality of third electric cables are coupled to the inverter along an opposed vertical side of the inverter as an obvious matter of design choice.
As to Claim 18, Ishii discloses the invention of Claim 14 (Refer to Claim 14 discussion). Ishii also discloses further including a cooling system (50, 52) including a source of cooling fluid and a plurality of coolant flow lines (Column 22, Lines 9-11) coupling the source of cooling fluid to the inverter (Column 13, 44-49), wherein at least a portion of the inverter is disposed at a lower height in the machine than the source of cooling fluid (Figure 1 shows 64 which contains the inverter and Figure 4 shows that the cooling system is at the top of 32 which means the inverter is at a lower height than the coolant tank).  
As to Claim 19, Ishii discloses the invention of Claim 18 (Refer to Claim 18 discussion). Ishii also discloses wherein the source of cooling fluid includes a coolant tank (52), the inverter being disposed lower than the coolant tank (Figure 1 shows 64 which contains the inverter and Figure 4 shows that the cooling system is at the top of 32 which means the inverter is at a lower height than the coolant tank).  
Claims 3-5, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (U.S. Patent No. 8,191,342) in view of Baillargeon (U.S. Patent No. 4,966,242).
As to Claim 3, Ishii discloses the invention of Claim 2 (Refer to Claim 2 discussion). However, Ishii is silent about wherein the plurality of ground engaging mechanisms includes a first track, a first drive sprocket disposed to rotate the first track, a second track, and a second drive sprocket disposed to rotate the second track, the first electric motor being disposed to rotate the first drive sprocket, and the second electric motor being disposed to rotate the second drive sprocket.  Baillargeon discloses a plurality of ground engaging mechanisms including a first track (25), a first drive sprocket (81) disposed to rotate the first track, a second track (23), and a second drive sprocket (81) disposed to rotate the second track, the first electric motor (61) being disposed to rotate the first drive sprocket, and the second electric motor (59) being disposed to rotate the second drive sprocket. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the plurality of ground engaging mechanisms include a first track, a first drive sprocket disposed to rotate the first track, a second track, and a second drive sprocket disposed to rotate the second track, the first electric motor being disposed to rotate the first drive sprocket, and the second electric motor being disposed to rotate the second drive sprocket since the substitution of one known device for another would have yielded the predictable result of moving the vehicle. 
As to Claim 4, Ishii as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Ishii as modified also teaches wherein the first drive sprocket and the second drive sprocket are coupled to the frame proximate to the rear end of the machine (Baillargeon: Figure 3).  
As to Claim 5, Ishii discloses the invention of Claim 4 (Refer to Claim 2 discussion). Although Ishii does not explicitly disclose wherein the plurality of second electric cables are coupled to the inverter along one vertical side of the inverter and the plurality of third electric cables are coupled to the inverter along an opposed vertical side of the inverter, one of ordinary skill in the art before the effective filing date of the invention would recognize that the placement of the cables is an obvious matter of design choice. Therefore, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to have the plurality of second electric cables are coupled to the inverter along one vertical side of the inverter and the plurality of third electric cables are coupled to the inverter along an opposed vertical side of the inverter as an obvious matter of design choice.
As to Claim 16, Ishii discloses the invention of Claim 14 (Refer to Claim 14 discussion). However, Ishii is silent about wherein the first ground engaging mechanism includes a first track and a first drive sprocket disposed to rotate the first track, and the second ground engaging mechanism includes a second track and a second drive sprocket disposed to rotate the second track, wherein the first electric motor is disposed to rotate the first drive sprocket, and the second electric motor is disposed to rotate the second drive sprocket. Baillargeon discloses a plurality of ground engaging mechanisms including a first track (25), a first drive sprocket (81) disposed to rotate the first track, a second track (23), and a second drive sprocket (81) disposed to rotate the second track, the first electric motor (61) being disposed to rotate the first drive sprocket, and the second electric motor (59) being disposed to rotate the second drive sprocket. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the plurality of ground engaging mechanisms include a first track, a first drive sprocket disposed to rotate the first track, a second track, and a second drive sprocket disposed to rotate the second track, the first electric motor being disposed to rotate the first drive sprocket, and the second electric motor being disposed to rotate the second drive sprocket since the substitution of one known device for another would have yielded the predictable result of moving the vehicle.
As to Claim 20, Ishii discloses a mobile machine comprising: 
A front end (Figure 1); 
A rear end (Figure 1); 
A frame (30); 
A first ground engaging mechanism (12) rotatably supported relative to the frame; 
A second ground engaging mechanism (14) rotatably supported relative to the frame; 
An electrical drive system including an engine (32), 
A generator (34) operatively coupled to the engine, 
An inverter disposed in a vertical orientation (“Vertical orientation” is a relative term) at the rear end of the machine (62, 64 and 66 which contain the inverter are in the rear of the machine), 
A first electric motor (16) operatively coupled to rotate the first ground engaging mechanism, 
A second electric motor (18) operatively coupled to rotate the second ground engaging mechanism, 
A plurality of electric cables (Column 20, Lines 51-53); and 
A cooling system (50, 52) including a source of cooling fluid including a coolant tank (52), and 
A plurality of coolant flow lines coupling the source of cooling fluid to the inverter (Column 13, 44-49), 12744.78 (19-0603-72723) 
Wherein at least a portion of the inverter is disposed at a lower height in the machine than the coolant tank (Figure 1 shows 64 which contains the inverter and Figure 4 shows that the cooling system is at the top of 32 which means the inverter is at a lower height than the coolant tank).
Ishii discloses the use of cables but does not explicitly disclose a plurality of first electric cables electrically coupling the generator to the inverter, and a plurality of second electric cables electrically coupling the inverter to the first electric motor, and a plurality of third electric cables electrically coupling the inverter to the second electric motor. One of ordinary skill in the art would recognize that the use of cables of connect parts of a vehicle is well-known. Therefore, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to provide a plurality of first electric cables electrically coupling the generator to the inverter, and a plurality of second electric cables electrically coupling the inverter to the first electric motor, and a plurality of third electric cables electrically coupling the inverter to the second electric motor with the motivation of connecting the elements with a known device.
Although Ishii as modified (See above paragraph) does not explicitly disclose wherein the plurality of second electric cables are coupled to the inverter along one vertical side of the inverter and the plurality of third electric cables are coupled to the inverter along an opposed vertical side of the inverter, one of ordinary skill in the art before the effective filing date of the invention would recognize that the placement of the cables is an obvious matter of design choice. Therefore, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to have the plurality of second electric cables are coupled to the inverter along one vertical side of the inverter and the plurality of third electric cables are coupled to the inverter along an opposed vertical side of the inverter as an obvious matter of design choice.
Lastly, Ishii as modified (See above paragraph) is silent about the first ground engaging mechanism including a first track and a first drive sprocket disposed to rotate the first track; the second ground engaging mechanism including a second track and a second drive sprocket disposed to rotate the second track; the first electric motor operatively coupled to rotate the first drive sprocket, and the second electric motor operatively coupled to rotate the second drive sprocket. Baillargeon discloses a plurality of ground engaging mechanisms including a first track (25), a first drive sprocket (81) disposed to rotate the first track, a second track (23), and a second drive sprocket (81) disposed to rotate the second track, the first electric motor (61) being disposed to rotate the first drive sprocket, and the second electric motor (59) being disposed to rotate the second drive sprocket. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the first ground engaging mechanism include a first track and a first drive sprocket disposed to rotate the first track; make the second ground engaging mechanism include a second track and a second drive sprocket disposed to rotate the second track; and have the first electric motor operatively coupled to rotate the first drive sprocket, and the second electric motor operatively coupled to rotate the second drive sprocket since the substitution of one known device for another would have yielded the predictable result of moving the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678